Exhibit 10.1

AGREEMENT

This AGREEMENT (this “Agreement”) is entered into as of June 10, 2011, by and
between Great Lakes Aviation, Ltd., an Iowa corporation, with its principal
place of business at 1022 Airport Parkway, Cheyenne, Wyoming 82001 (“Great
Lakes”) and Raytheon Aircraft Credit Corporation, a Kansas corporation, with its
principal place of business at 8300 E. Thorn Drive, Suite 100, Wichita, Kansas
67226 (“RACC”).

WHEREAS, Great Lakes and RACC are parties to twenty-five (25) separate Amended
and Restated Promissory Notes or Second Amended and Restated Promissory Notes,
each of which is dated March 23, 2007 (each a “Promissory Note” and
collectively, the “Promissory Notes”) and twenty-five (25) separate Security
Agreements or Amended and Restated Security Agreements, each of which is dated
as of December 31, 2002, as each of which was amended by a First Amendment dated
as of March 23, 2007, and the most recent supplement to which is dated May 1,
2008 (each originally executed and as amended, restated or supplemented and
currently in effect, a “Security Agreement” and collectively, the “Security
Agreements”), and pursuant to which RACC is currently financing Great Lakes’
purchase of twenty-five (25) used Beech 1900D Airliners that have the following
manufacturer’s serial numbers: UE-100, UE-122, UE-153, UE-154, UE-169, UE-170,
UE-184, UE-192, UE-195, UE-201, UE-202, UE-208, UE-210, UE-211, UE-219, UE-220,
UE-240, UE-245, UE-247, UE-251, UE-253, UE-254, UE-255, UE-257 and UE-261 (the
Promissory Notes and Security Agreements are hereinafter sometimes referred to
collectively as the “Finance Documents”);

WHEREAS, the Promissory Notes require Great Lakes to pay in full the entire
remaining balance of principal and interest due under each Promissory Note (the
“Balloon Payments”) on June 30, 2011 (the “Balloon Payment Date”) and, as of the
date of this Agreement, Great Lakes has disclosed and acknowledges that it is
unable to timely and fully pay the Balloon Payments to RACC as required under
the Promissory Notes;

WHEREAS, Great Lakes has requested that RACC agree to extend the Balloon Payment
Date from June 30, 2011 to August 31, 2011; and

WHEREAS, on and subject to the terms and conditions provided in this Agreement,
RACC is willing to agree to so extend the Balloon Payment Date,

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by this Agreement, the
parties hereto agree as follows:

1. Extension of Balloon Payment Date; Extension Fee.

(a) On the terms and conditions provided in this Agreement, the parties hereto
hereby agree that Balloon Payment Date is extended from June 30, 2011 to
August 31, 2011. Great Lakes irrevocably and unconditionally agrees to make
payments of $25,500 on each Promissory Note on or before each of June 30, 2011,
July 30, 2011 and August 30, 2011 and to pay any and all amounts outstanding and
unpaid, including, without limitation, all principal and accrued interest, on



--------------------------------------------------------------------------------

each Promissory Note on or before August 31, 2011. The modification to each of
the Promissory Notes agreed to under this Agreement shall be reflected in an
Amendment to Amended and Restated Promissory Note or Second Amended and Restated
Promissory Note (as the case may be) to each Promissory Note dated the date
hereof and shall be in the form attached to this Agreement as Exhibit A. For the
avoidance of any possible doubt, the payment and performance by Great Lakes of
each and all of its obligations under and in connection with, among other
things, the Promissory Notes, as amended by the Amendment to Amended and
Restated Promissory Note or Amendment to Second Amended and Restated Promissory
Note (as the case may be) provided for under this Agreement, are, and continue
to be, secured by each Security Agreement, and each Promissory Note, as so
amended, is and constitutes a “Transaction Document”, as that term is defined in
the Amended and Restated Restructuring Agreement dated as of March 9, 2007 by
and between Great Lakes and RACC. To memorialize that understanding, the parties
hereto on the date hereof are entering into a Second Amendment to the Security
Agreements, which shall be in the form attached to this Agreement as Exhibit B.

(b) Great Lakes agrees to pay to RACC, on the date hereof, an extension fee in
the amount of One Hundred Thousand Dollars ($100,000), which shall be fully
earned when paid and not refundable, and which is in addition to paying RACC’s
reasonable costs and expenses as hereinafter provided.

2. Continued Effectiveness of Finance Documents; No Waiver; Etc.

(a) Except as expressly modified by this Agreement, the parties hereby confirm
and ratify each of the other terms and conditions of the Finance Documents, and
agree that all of the provisions of each Finance Document remains in full force
and effect and Great Lakes hereby confirms and ratifies each of its obligations
under the Finance Documents. The parties also agree that, in addition to any
other Event of Default (as defined in the relevant document), any breach of any
provision of this Agreement shall constitute an immediate Event of Default under
each of the Finance Documents, the Leases (as hereinafter defined) and the
Senior Note Documents (as hereinafter defined, and, collectively with the
Finance Documents and the Leases, the “GLUX/RACC Documents”).

(b) Great Lakes hereby acknowledges and agrees that except as expressly provided
herein, the GLUX/RACC Documents remain in full force and effect and that, if it
defaults in any of its obligations to RACC, RACC is fully entitled to exercise
any or all of its rights and remedies as provided in, and in accordance with the
provisions of, the GLUX/RACC Documents.

(c) Great Lakes hereby acknowledges and agrees that RACC’s agreement to extend
the Balloon Payment Date in this Agreement does not constitute a waiver or
forgiveness of any obligation and that, in granting the single extension
provided herein, RACC is not agreeing to, or suggesting in any way, that there
will or might be any further extension, accommodation or any waiver of any right
or remedy in any of the GLUX/RACC Documents and Great Lakes acknowledges and
agrees that it will not assume or rely upon the possibility or prospect of any
possible future extension or accommodation by RACC.

3. No Impact on Other Agreements. The parties hereto hereby agree as follows:

(a) Leases. Great Lakes currently is leasing seven (7) used Beech 1900D
Airliners under seven (7) separate Operating Leases (the “Leases”), each of
which is identified on



--------------------------------------------------------------------------------

Exhibit C, which is attached to this Agreement. As contemplated by the Leases,
on or about May 4, 2011 RACC gave Great Lakes a Notice of Termination for each
Lease, which provides the date of termination for each Lease. Great Lakes
acknowledges its receipt of, and the correctness in all respects and
effectiveness of, such Notices of Terminations and hereby confirms and ratifies
each of its obligations under the Leases. Except for such confirmation and
ratification and the provisions of Sections 2 and 4 of this Agreement, this
Agreement does not affect the Leases in any way, all of which shall remain in
full force and effect, subject, however, to the above-described Notices of
Termination.

(b) Senior Note. Great Lakes currently is obligated to RACC under a Senior Note
dated March 23, 2007 (the “Senior Note”) that is secured by four (4) Aircraft
Security Agreements, (the “Embraer Security Agreements” and, collectively with
the Senior Note, the “Senior Note Documents”), each of which relates to an
Embraer Model EMB-120ER aircraft. Great Lakes acknowledges its obligations under
the Senior Note Documents and hereby confirms and ratifies each of its
obligations under the Senior Note Documents. Except for such confirmation and
ratification and the provisions of Sections 2 and 4 of this Agreement, this
Agreement does not affect the Senior Note Documents in any way, each of which
shall remain in full force and effect.

4. Other Agreements and General Provisions.

4.1 Information To Be Provided; Co-operation; Etc. Great Lakes agrees to
continue to make business and financial information available to RACC on a
timely basis, consistent with the reports and information provided previously by
Great Lakes to RACC. Great Lakes also agrees to advise RACC as soon as
practicable regarding any business or financial development that Great Lakes
reasonably believes is material to its operations or its refinancing efforts. In
addition, Great Lakes agrees to reasonably co-operate with any actual or
potential transferee of any or all of RACC’s rights or interests in Great Lakes,
including, without limitation, under or in connection with the GLUX/RACC
Documents.

4.2 Documentation and Filings; Costs; Etc. To the extent that RACC, in its sole
discretion, determines that this Agreement or any provision hereof or for any
other reason, or in connection with any transfer of any of RACC’s rights or
interests in Great Lakes, including, without limitation, under or in connection
with the GLUX/RACC Documents, requires or makes appropriate additional
documentation or filings with any state, federal or international authority or
registry, including, without limitation, the Cape Town International Registry,
RACC is authorized to do so on its own behalf and, as may be reasonably
necessary in RACC’s sole discretion, on behalf of Great Lakes and Great Lakes
hereby consents to any and all such filings. Notwithstanding the right of RACC
to effect any or all such filings without Great Lakes’ participation, Great
Lakes agrees to cooperate with RACC in preparing and effecting any filings. In
addition, by not later than the fifth (5th) business day after the date hereof,
Great Lakes shall file with the Securities and Exchange Commission a
post-effective amendment to its registration statement on Form S-1 (File
No. 333-159256), as contemplated by a letter dated April 1, 2011 from Great
Lakes’ counsel to RACC’s counsel. All of RACC’s reasonable costs and expenses
for preparing this Agreement, any filings or other matters involving this
Agreement shall be paid by Great Lakes on the date hereof or, if later invoiced,
not later than five (5) days after Great Lakes’ initial receipt thereof.

4.3 Pratt and Whitney Matters. Great Lakes agrees to continue to maintain in
effect and comply in all material respects with the terms of its TCP Fleet
Maintenance Program with Pratt & Whitney Canada Corp. (“Pratt & Whitney”)
pursuant to that certain Amended and



--------------------------------------------------------------------------------

Restated Term Cost Plan TCP # 03-1907 dated July 19, 2006 between Great Lakes
and Pratt & Whitney (as amended and in effect from time to time, the “FMP
Agreement”). Without in any way limiting the generality of the foregoing, Great
Lakes agrees that by not later than June 30, 2011 it shall have met and
satisfied all of its obligations to Pratt & Whitney, whether under the FMP
Agreement or otherwise. Great Lakes further confirms its agreement that it shall
not make any amendments or modifications to the FMP Agreement without RACC’s
prior written consent.

4.4 Governing Law, Jurisdiction and Venue and Informed Choice. THIS AGREEMENT
WAS MADE AND ENTERED INTO IN THE STATE OF KANSAS AND THE LAW GOVERNING THIS
TRANSACTION SHALL BE THAT OF THE STATE OF KANSAS AS IT MAY FROM TIME TO TIME
EXIST. THE LAWS OF THE STATE OF KANSAS SHALL APPLY TO ANY AND ALL MATTERS
ARISING FROM OR RELATED TO THIS AGREEMENT. THE PARTIES AGREE THAT ANY LEGAL
PROCEEDING BASED UPON THE PROVISIONS OF THIS AGREEMENT SHALL BE BROUGHT
EXCLUSIVELY IN EITHER THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
KANSAS AT WICHITA, KANSAS OR IN THE EIGHTEENTH JUDICIAL DISTRICT COURT OF
SEDGWICK COUNTY, KANSAS TO THE EXCLUSION OF ALL OTHER COURTS AND TRIBUNALS.
NOTWITHSTANDING THE ABOVE, RACC, AT ITS SOLE OPTION, MAY INSTITUTE A LEGAL
PROCEEDING IN ANY JURISDICTION AS MAY BE APPROPRIATE IN ORDER FOR RACC TO OBTAIN
POSSESSION OF ANY PROPERTY OR ASSETS IN WHICH RACC HAS, OR MAY CLAIM, ANY RIGHT
OR INTEREST INVOLVING OR RELATED TO GREAT LAKES. THE PARTIES CONSENT AND AGREE
TO BE SUBJECT TO THE JURISDICTION OF THE AFORESAID COURTS IN SUCH PROCEEDING.
EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT, THE FINANCE DOCUMENTS, THE LEASES,
THE SENIOR LOAN DOCUMENTS OR ANY OTHER DOCUMENT RELATED THERETO. EACH PARTY
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH APPLICABLE STATE.

4.5 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY IN
ANY ACTION ARISING OUT OF, CONCERNING OR OTHERWISE INVOLVING THIS AGREEMENT.

4.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Great Lakes and RACC and their respective successors and assigns,
provided that RACC, but not Great Lakes, may transfer or assign any or all of
its rights, interests, duties or obligations hereunder or under any of the
GLUX/RACC Documents and, in connection with any such transfer or assignment,
Great Lakes hereby consents to such transfers and memorializing such transfers
by filings as contemplated by Section 4.2 of this Agreement

4.7 Counterparts; Execution. This Agreement may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this Agreement, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties hereto. Delivery of an executed signature page to this Agreement by
emailed PDF file or facsimile transmission shall be as effective as delivery of
a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------

4.8 Amendment. No provision or term of this Agreement may be amended, modified,
revoked, supplemented, waived or otherwise changed except by a written
instrument duly executed by Great Lakes and RACC and expressly designated as an
amendment, supplement or waiver.

4.9 Severability. If any provision in this Agreement shall be held invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
impaired thereby, nor shall the validity, legality or enforceability of any such
defective provision be in any way affected or impaired in any other
jurisdiction.

4.10 Waiver and Release of Claims and Defenses.

(a) Great Lakes hereby acknowledges, agrees and affirms that neither it nor any
affiliate possesses any claims, defenses, offsets, recoupment, or counterclaims
of any kind or nature against RACC or its affiliates or with respect to any of
the GLUX/RACC Documents or this Agreement or the enforcement thereof
(collectively, the “Claims”), nor do Great Lakes or its affiliates now have
knowledge of any facts that would or might give rise to any Claims. If facts now
exist that would or could give rise to any Claim against RACC or any of its
affiliates or with respect to any of the GLUX/RACC Documents or this Agreement,
or the enforcement thereof, Great Lakes, on its own behalf and on behalf of its
affiliates, hereby unconditionally, irrevocably, and unequivocally waives and
fully releases any and all such Claims as if such Claims were the subject of a
lawsuit, adjudicated to final judgment from which no appeal could be taken, and
therein dismissed with prejudice. In no event shall RACC or its affiliates be
liable to Great Lakes or its affiliates, and Great Lakes, on its own behalf and
on behalf of its affiliates, hereby waives, releases and agrees not to sue for
any special, indirect, punitive, exemplary, or consequential damages suffered by
Great Lakes or its affiliates in connection with, or arising out of, or in any
way related to any of the GLUX/RACC Documents or this Agreement, including
without limitation lost profits, whatever the nature of a breach by RACC or its
affiliates of any of their obligations under any of the GLUX/RACC Documents or
this Agreement, and Great Lakes and RACC, each on its own behalf and on behalf
of its affiliates, hereby waives all claims for special, indirect, punitive,
exemplary, or consequential damages.

(b) Great Lakes, on its own behalf and on behalf of its affiliates hereby
agrees, represents and warrants to RACC and its affiliates that Great Lakes for
its own behalf and on behalf of its affiliates realizes and acknowledges that
factual matters now unknown may have given or may hereafter give rise to causes
of action, claims, demands, debts, controversies, damages, costs, losses and
expenses which are presently unknown, unanticipated and unsuspected, and Great
Lakes, on its own behalf and on behalf of its affiliates, further agrees,
represents and warrants that the release provided hereunder has been negotiated
and agreed upon in light of that realization and that Great Lakes, on its own
behalf and on behalf of its affiliates, nevertheless hereby intends to, and
does, release, discharge and acquit RACC and its affiliates from any such
unknown causes of action, claims, demands, debts, controversies, damages, costs,
losses and expenses which are in any manner set forth in or related to any of
the GLUX/RACC Documents or this Agreement and all dealings in connection
therewith.



--------------------------------------------------------------------------------

4.11 Acknowledgment. By its execution of this Agreement, Great Lakes hereby
ratifies and confirms in all respects all of its obligations to RACC under or in
connection with each of the GLUX/RACC Documents and agrees that they remain in
full force and effect (subject to the terms hereof) and no defenses exist to
RACC’s enforcement thereof. Great Lakes acknowledges and agrees that nothing
contained herein shall constitute a waiver of any default or Event of Default
(as defined in any of the GLUX/RACC Documents) that exists or might occur under
any of the GLUX/RACC Documents or the payment of any amount or the satisfaction
of any obligation except as, and to the extent, expressly so provided herein.

4.12 Time of the Essence. The parties hereto agree that for all purposes under
any of the GLUX/RACC Documents or this Agreement that time is of the essence for
the performance and the accomplishment of each obligation under any of the
foregoing.

4.13 Disclosure of this Agreement. Each party agrees that the other party and/or
its respective affiliates may disclose this Agreement as may be required under
applicable securities laws and as the disclosing party may otherwise, in the
exercise of its commercially reasonable judgment, determine to be necessary or
appropriate for proper commercial purposes.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement under seal as of the date first set forth above.

 

GREAT LAKES:     GREAT LAKES AVIATION, LTD.     By:  

/s/ Michael O. Matthews

          Name: Michael O. Matthews           Title: Chief Financial Officer
RACC:     RAYTHEON AIRCRAFT CREDIT CORPORATION     By:  

/s/ David A. Williams

          David A. Williams,           Vice President — General Counsel



--------------------------------------------------------------------------------

Exhibit A

Form of Amendment to [Second] Amended and Restated Promissory Note

Model: Beechcraft 1900D Airliner

Manufacturer’s Serial No.:     -            

Aircraft Registration No.: N                    

AMENDMENT TO

[SECOND] AMENDED AND RESTATED PROMISSORY NOTE

Effective this 10th day of June, 2011, this Amendment to the [Second] Amended
and Restated Promissory Note (“Amendment”) is made and entered into by and
between RAYTHEON AIRCRAFT CREDIT CORPORATION (hereinafter “RACC”) and GREAT
LAKES AVIATION, LTD. (hereinafter “Debtor”).

WHEREAS, on or about March 23, 2007, the parties entered into that certain
[Second] Amended and Restated Promissory Note pertaining to the above-identified
Aircraft (as amended and currently in effect, the “Promissory Note”), to which
was attached a Schedule 1, Aircraft Note Payment and Amortization Schedule,
containing a payment schedule as provided in Section 3 of the Promissory Note;

WHEREAS, the parties have reached an agreement to amend Section 3 of the
Promissory Note and, in some respects, the related Payment Schedule and to
extend from June 30, 2011 to August 31, 2011 the date by which Debtor agrees to
pay in full all amounts due under the Promissory Note; and

WHEREAS, the parties desire to enter into this Amendment in order to memorialize
their agreement,

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
agreements set forth herein and in the Promissory Note, the sufficiency and
receipt of which are hereby acknowledged, the parties agree as follows:

 

1. Capitalized Terms: Unless otherwise defined herein, the capitalized terms as
used in this Amendment shall have the meanings ascribed to them in the
Promissory Note.

 

2. Amendment to Section 3: Section 3 of the Promissory Note is hereby amended to
read as follows:

3. Payment Schedule: Payment of the principal balance together with accrued
interest shall be made in monthly installments payable in arrears, until
August 31, 2011 when Debtor shall pay all unpaid amounts in full. The first
installment payment shall be due and payable to RACC on March 30, 2007. Each
subsequent installment payment shall be due and payable to RACC on the 30th day
of each month thereafter, until August 31, 2011, on which date the entire
remaining balance of principal, interest and any and all other amounts
outstanding and unpaid under or in respect of the Promissory Note shall be due
and payable in full. The amount of each installment payment due on or after the
date of this Amendment will be as set forth on Schedule 1 hereto.
Notwithstanding the foregoing, in the event of loss, theft, confiscation or
substantial damage to the Aircraft, Debtor shall pay all amounts owing under
this Promissory Note within thirty (30) days following demand by RACC.

 

A-1



--------------------------------------------------------------------------------

3.

Amendment to Schedule 1 to Promissory Note: Schedule 1 to the Promissory Note,
entitled Aircraft Note Payment and Amortization Schedule, is hereby amended by
deleting the last payment, or 52nd payment, thereon and inserting in lieu
thereof the three (3) payments contained on Exhibit A, which is attached to this
Amendment.

 

4. Ratification: Except as specifically provided herein, each party hereby
ratifies the other terms and conditions of the Promissory Note, including all
prior amendments thereto, and Debtor hereby confirms and ratifies each of its
obligations under the Promissory Note as modified by this Amendment.

 

5. Miscellaneous: This Amendment, the Promissory Note and related security,
collateral and other executed agreements between RACC and Debtor contain the
entire agreement of the parties with respect to the subject matter hereof. There
are no oral understandings, agreements, representations or warranties between
the parties that are not expressly set forth in this Amendment and the
Promissory Note or the other documents executed by and between RACC and Debtor.
This Amendment may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
document. Delivery of an executed signature page to this Amendment by emailed
PDF file or facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Amendment. RACC, but not the Debtor, may
transfer or assign any or all of its rights under the Promissory Note and this
Amendment. Time is of the essence for all purposes of the Promissory Note and
this Amendment, including, without limitation, for the performance and the
accomplishment of each of Debtor’s obligations.

IN WITNESS OF THE FOREGOING, the parties have caused their duly authorized
officers to execute and deliver this Amendment under seal effective as of the
date first written above.

 

RAYTHEON AIRCRAFT CREDIT CORPORATION     GREAT LAKES AVIATION, LTD. By:  

 

    By:  

 

      David A. Williams           Michael Matthews       Vice President –
General Counsel           Chief Financial Officer   “RACC”       “Debtor”

 

A-2



--------------------------------------------------------------------------------

Exhibit A, Amending Schedule 1

 

Payment #

   Date      Payment      Interest      Principal      Balance  

52

     06/30/11         25,500         7,698.64         17,801.36        
1,306,696.38   

53

     07/30/11         25,500         7,595.17         17,904.83        
1,288,791.55   

54

     08/30/11         25,500         7,491.10         18,008.90        
1,270,782.65   

 

A-3



--------------------------------------------------------------------------------

Exhibit B

SECOND AMENDMENT TO SECURITY AGREEMENTS

This SECOND AMENDMENT TO SECURITY AGREEMENTS is made and entered into this 10th
day of June, 2011 (the “Second Amendment”), by and between Raytheon Aircraft
Credit Corporation (the “Secured Party”) and Great Lakes Aviation, Ltd. (the
“Debtor”).

WITNESSETH:

WHEREAS, Debtor and Secured Party have entered into an Agreement dated as of the
date hereof (the “2011 Agreement”), to extend the final payment date of each of
the twenty-five (25) separate Amended and Restated Promissory Notes or Second
Amended and Restated Promissory Notes, each of which is dated March 23, 2007,
issued by Debtor to Secured Party (each a “Promissory Note” and collectively,
the “Promissory Notes”) in connection with that certain Amended and Restated
Restructuring Agreement dated as of March 9, 2007 (the “2007 Restructuring
Agreement”);

WHEREAS, in connection with the 2007 Restructuring Agreement and to further
secure the Promissory Notes, Debtor provided Secured Party with twenty-five
(25) separate First Amendments, dated as of March 23, 2007, to twenty-five (25)
Security Agreements or Amended and Restated Security Agreements, each of which
is dated as of December 31, 2002, all as further described in Exhibit A attached
hereto (collectively the “Original Security Agreements”);

WHEREAS, in addition to the Original Security Agreements, Debtor and Secured
Party entered into that Security Agreement dated as of May 1, 2008, as recorded
by the Federal Aviation Administration (“FAA”) on June 12, 2008 as Conveyance
No. LA000196; and as supplemented by that certain Security Agreement Supplement
No. 1 dated May 27, 2009, between Debtor and Secured Party, recorded by the FAA
on June 10, 2009 as Conveyance No. SF002448, and supplemented by that certain
Security Agreement Supplement No. 2 dated January 27, 2010, between Debtor and
Secured Party, recorded by the FAA on February 23, 2010 as Conveyance No.
MS003073, and supplemented by that certain Security Agreement Supplement No. 3
dated April 15, 2010, between Debtor and Secured Party, recorded by the FAA on
May 4, 2010 as Conveyance No. MC006524, and supplemented by that certain
Security Agreement Supplement No. 4 dated October 27, 2010, between Debtor and
Secured Party, recorded by the FAA on November 22, 2010 as Conveyance No.
WH002898, and further supplemented by that certain Security Agreement Supplement
No. 5 dated April 25, 2011, between Debtor and Secured Party, recorded by the
FAA on                      as Conveyance No.                      (collectively
the “2008 Security Agreement” and the Original Security Agreements and the 2008
Security Agreement are hereinafter referred to as the “Security Agreements”);

WHEREAS, Debtor has amended the Promissory Notes by executing twenty-five
(25) separate Amendments to the Amended and Restated Promissory Notes or
Amendments to Second Amended and Restated Promissory Notes, each of which is
dated on the date hereof, to amend the Promissory Notes (as so amended, the
“Amended Promissory Notes”) to reflect new installment payments and a modified
final due date, all as provided in the 2011 Agreement; and

 

B-1



--------------------------------------------------------------------------------

WHEREAS, Debtor and Secured Party wish to execute this Second Amendment to
reflect that i) the references in the Security Agreements to the “Restructuring
Agreement” are to the 2007 Restructuring Agreement and the 2011 Agreement, ii)
the references in the Security Agreements to the “Promissory Note” are to the
Amended Promissory Notes and iii) the Original Security Agreements and the 2008
Security Agreement continue to secure all of the obligations of Debtor to
Secured Party.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, Debtor and Secured Party
hereby agree as follows:

1. Unless otherwise defined herein, the capitalized terms as used in this Second
Amendment shall have the meaning assigned to them in the Security Agreements.

2. The definition of the Promissory Note in the Security Agreements is hereby
amended to mean the Amended Promissory Notes, as they may be further amended,
modified, extended or amended and restated and in effect from time to time.

3. The definition of the “Restructuring Agreement” in the Security Agreements is
hereby amended to mean the 2007 Restructuring Agreement and the 2011 Agreement,
as they may be amended, modified, extended or amended and restated and in effect
from time to time.

4. Regarding the Cape Town Treaty, (a) Debtor shall establish a valid and
existing account with the International Registry, appoint an Administrator
and/or a Professional User acceptable to Secured Party to make registration in
regards to the Collateral and Additional Collateral identified in the Security
Agreements as may be requested by Secured Party, and (b) Secured Party and
Debtor shall register a first priority Prospective International Interest in
connection with the Collateral and Additional Collateral identified in each of
the Security Agreements in Exhibit A as may be requested by Secured Party which
shall be perfected and searchable in the International Registry to the
satisfaction of Secured Party.

5. Secured Party may transfer or assign all or any part of its interest in the
Security Agreements, as amended and further supplemented, without the consent of
Debtor or any other party. Debtor hereby consents to any and all assignments or
sales of, or the granting of participations in this Second Amendment by Secured
Party or any assignee of an interest in the Security Agreements. Debtor shall
not assign, transfer, encumber or convey any of its interests in the Collateral,
Additional Collateral or in the Security Agreements without the prior written
consent of Secured Party.

6. Unless amended by the terms and conditions of this Second Amendment, the
parties hereby (i) ratify all remaining terms and conditions of the Security
Agreements as if the same were restated herein (and without limitation as a
precautionary matter hereby regrants a security interest in the Collateral and
Additional Collateral subject to the Security Agreements and under the terms of
the Security Agreements), and (ii) confirm that the Security Agreements
otherwise remain in full force and effect as to any and all collateral subject
thereto.

 

B-2



--------------------------------------------------------------------------------

7. GOVERNING LAW AND FORUM SELECTION. THIS SECOND AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS. ANY LEGAL
PROCEEDINGS RELATING TO THIS SECOND AMENDMENT SHALL BE BROUGHT IN THE EIGHTEENTH
JUDICIAL DISTRICT AT WICHITA, KANSAS, OR THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF KANSAS AT WICHITA, KANSAS, TO THE EXCLUSION OF ALL OTHER COURTS
AND TRIBUNALS. NOTWITHSTANDING THE ABOVE, SECURED PARTY (AT ITS SOLE OPTION) MAY
INSTITUTE A LEGAL PROCEEDING IN ANY JURISDICTION AS MAY BE APPROPRIATE IN ORDER
FOR SECURED PARTY TO EXERCISE ITS RIGHTS AND REMEDIES UNDER THIS SECOND
AMENDMENT. THE PARTIES HEREBY IRREVOCABLY CONSENT AND AGREE TO BE SUBJECT TO THE
JURISDICTION OF THE AFORESAID COURTS IN SUCH PROCEEDINGS.

8. This Second Amendment and the other written agreements entered into by the
parties hereto constitute the entire agreement by and between the parties with
respect to the subject matter hereof. There are no oral understandings,
agreements, representations or warranties not expressly set forth in this Second
Amendment or the other written agreements between the parties hereto. Neither
this Second Amendment nor the Security Agreements shall be changed orally, but
only by writing signed by the parties. This Second Amendment may be executed in
any number of counterparts, but all such counterparts shall together constitute
but one and the same agreement. In making proof of this Second Amendment, it
shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties hereto. Delivery of an executed signature
page to this Second Amendment by emailed PDF file or facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Second Amendment.

(The remainder of this page was intentionally left blank.)

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Second
Amendment under seal as of the date first set forth above.

 

GREAT LAKES AVIATION, LTD., Debtor By:  

/s/ Michael Matthews

Name:  

Michael Matthews

Title:  

Chief Financial Officer

RAYTHEON AIRCRAFT CREDIT CORPORATION, Secured Party By:  

/s/ David A. Williams

Name:   David A. Williams Title:   Vice President – General Counsel

 

B-4



--------------------------------------------------------------------------------

EXHIBIT “A”

SECURITY AGREEMENTS

Security Agreement UE-100

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd, as debtor, and Raytheon Aircraft Credit
Corporation (“RACC”), as secured party, recorded by the FAA on March 10, 2003,
as Conveyance Number T071645, and amended by the First Amendment to Amended and
Restated Security Agreement dated as of March 23, 2007, between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 19, 2007, as Conveyance Number Q079643.

Security Agreement UE-122

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd, as debtor, and RACC, as secured party,
recorded by the FAA on February 20, 2003, as Conveyance Number JJ000799, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23,2007 between Great Lakes Aviation, Ltd., as debtor, and RACC, as
secured party, recorded by the FAA on September 19, 2007, as Conveyance Number
PP036045.

Security Agreement UE-153

1) RACC Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd, as debtor, and RACC, as secured party,
recorded by the FAA on March 10, 2003, as Conveyance Number T071657, as amended
by the First Amendment to Amended and Restated Security Agreement dated as of
March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC, as
secured party, recorded by the FAA on September 12, 2007, as Conveyance Number
FF008509.

Security Agreement UE-154

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd, as debtor, and RACC, as secured party,
recorded by the FAA on February 20, 2003, as Conveyance Number JJ000800, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC,
as secured party, recorded by the FAA on September 19, 2007, as Conveyance
Number PP036046.

Security Agreement UE-169

1) Security Agreement dated as of December 31, 2002, between Great Lakes
Aviation, Ltd, as debtor, and RACC, as secured party, recorded by the FAA on
February 20, 2003, as Conveyance Number JJ000807, as amended by the First
Amendment to Security Agreement dated as of March 23, 2007, between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 19, 2007, as Conveyance Number PP036047.

 

B-5



--------------------------------------------------------------------------------

Security Agreement UE-170

1) Security Agreement dated as of December 31, 2002, between Great Lakes
Aviation, Ltd, as debtor, and RACC, as secured party, recorded by the FAA on
February 24, 2003, as Conveyance Number QQ026578, as amended by the First
Amendment to Security Agreement dated as of March 23, 2007, by Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 18, 2007, as Conveyance Number K043465.

Security Agreement UE-184

1) Amended and Restated Promissory Note dated December 31, 2002 with Great Lakes
Aviation, Ltd. RACC, as secured party, recorded by the FAA on February 21, 2003,
as Conveyance Number QQ026561, as amended by the First Amendment to Amended and
Restated Security Agreement dated as of March 23, 2007, between Great Lakes
Aviation, Ltd, as debtor, and RACC, as secured party, recorded by the FAA on
September 26, 2007, as Conveyance Number HH045092.

Security Agreement UE-192

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd, as debtor, and RACC, as secured party,
recorded by the FAA on February 27, 2003, as Conveyance Number T071584, as
amended by the First Amendment to Amended and Restated and Restated Security
Agreement dated as of March 23, 2007, between Great Lakes Aviation, Ltd., as
debtor, and RACC, as secured party, recorded by the FAA on September 21, 2007,
as Conveyance Number W008675.

Security Agreement UE-195

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd, as debtor, and RACC, as secured party,
recorded by the FAA on February 20, 2003, as Conveyance Number QQ026557, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC,
as secured party, recorded by the FAA on September 21, 2007, as Conveyance
Number W008675.

Security Agreement UE-201

1) Security Agreement dated as of December 31, 2002, between Great Lakes
Aviation, Ltd, as debtor, and RACC, as secured party, recorded by the FAA on
March 10, 2003, as Conveyance Number T071656, as amended by the First Amendment
to Security Agreement dated as of March 23, 2007, between Great Lakes Aviation,
Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 19, 2007, as Conveyance Number PP036048.

Security Agreement UE-202

1) Security Agreement with. dated as of December 31, 2002, between Great Lakes
Aviation, Ltd, as debtor, and RACC, as secured party, recorded by the FAA on
March 3, 2003, as Conveyance Number T071592, as amended by the First Amendment
to Security Agreement dated as of March 23, 2007, between Great Lakes Aviation,
Ltd, as debtor, and RACC, as secured party, recorded by the FAA on September 19,
2007, as Conveyance Number PP036058.

 

B-6



--------------------------------------------------------------------------------

Security Agreement UE-208

1) Security Agreement dated as of December 31, 2002, between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
March 4, 2003, as Conveyance Number T071604; as amended by the First Amendment
to Security Agreement dated as of March 23, 2007, between Great Lakes Aviation,
Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 21, 2007, as Conveyance Number PP036059.

Security Agreement UE-210

1) Security Agreement dated as of December 31, 2002 between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
March 3, 2003, as Conveyance Number T071598, as amended by the First Amendment
to Security Agreement dated as of March 23, 2007, between Great Lakes Aviation,
Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 19, 2007, as Conveyance Number PP036061.

Security Agreement UE-211

1) Security Agreement dated as of December 31, 2002 between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
February 21, 2003, as Conveyance Number JJ000830, as amended by the First
Amendment to Security Agreement dated as of March 23, 2007 between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 21, 2007, as Conveyance Number PP036062.

Security Agreement UE-219

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on February 25, 2003, and assigned Conveyance Number
JJ000836, as amended by the First Amendment to Amended and Restated Security
Agreement dated as of March 23, 2007, between Great Lakes Aviation, Ltd., as
debtor, and RACC, as secured party, recorded by the FAA on September 19, 2007,
as Conveyance Number K043466.

Security Agreement UE-220

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on February 25, 2003, as Conveyance Number T071538, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC,
as secured party, recorded by the FAA on September 21, 2007, as Conveyance
Number PP036060.

Security Agreement UE-240

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and Raytheon Aircraft Credit
Corporation (“RACC”), as secured party, recorded by the FAA on February 25,
2003, as Conveyance Number T071540, as amended by the First Amendment to Amended
and Restated Security Agreement dated as of March 23, 2007, between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 21, 2007, as Conveyance Number K043471.

 

B-7



--------------------------------------------------------------------------------

Security Agreement UE-245

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and Raytheon Aircraft Credit
Corporation (“RACC”), as secured party, recorded by the FAA on February 26,
2003, as Conveyance Number T071578, as amended by the First Amendment to Amended
and Restated Security Agreement dated as of March 23, 2007, between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 19, 2007, as Conveyance Number K043468.

Security Agreement UE-247

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes, as debtor, and RACC, as secured party, recorded by the FAA
on February 21, 2003, as Conveyance Number QQ026565, as amended by the First
Amendment to Amended and Restated Security Agreement dated as of March 23, 2007,
between Great Lakes, as debtor, and RACC, as secured party, recorded by the FAA
on September 19, 2007, as Conveyance Number K043469.

Security Agreement UE-251

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes, as debtor, and RACC, as secured party, recorded by the FAA
on February 27, 2003, as Conveyance Number T071580, as amended by the First
Amendment to Amended and Restated Security Agreement dated as of March 23, 2007,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on September 19, 2007, as Conveyance Number K043470.

Security Agreement UE-253

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on February 27, 2003, as Conveyance Number T071582, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC,
as secured party, recorded by the FAA on September 19, 2007, as Conveyance
Number K043467.

Security Agreement UE-254

1) Security Agreement dated as of December 31, 2002, between Great Lakes
Aviation, Ltd., as debtor, and Raytheon Aircraft Credit Corporation (“RACC”), as
secured party, recorded by the FAA on February 20, 2003, as Conveyance Number
JJ000815, as amended by the First Amendment to Security Agreement dated as of
March 23, 2007, between Great Lakes Aviation, Ltd. as debtor, and RACC, as
secured party, recorded by the FAA on September 21, 2007, as Conveyance Number
K043473.

 

B-8



--------------------------------------------------------------------------------

Security Agreement UE-255

1) Security Agreement dated as of December 31, 2002, between Great Lakes, as
debtor, and Raytheon Aircraft Credit Corporation (“RACC”), as secured party,
recorded by the FAA on February 20, 2003, as Conveyance Number JJ000823, as
amended by the First Amendment to Security Agreement dated as of March 23, 2007,
between Great Lakes, as debtor, and RACC, as secured party, recorded by the FAA
on September 21, 2007, as Conveyance Number K043472.

Security Agreement UE-257

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and Raytheon Aircraft Credit
Corporation (“RACC”), as secured party, recorded by the FAA on February 24,
2003, as Conveyance Number JJ000832, as amended by the First Amendment to
Amended and Restated Security Agreement dated as of March 23, 2007, between
Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party, recorded by
the FAA on September 19, 2007, as Conveyance Number PP036044.

Security Agreement UE-261

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes, as debtor, and RACC, as secured party, recorded by the FAA
on February 25, 2003, as Conveyance Number JJ000838, as amended by the First
Amendment to Amended and Restated Security Agreement dated as of March 23, 2007,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on September 21, 2007, as Conveyance Number K043474.

 

B-9



--------------------------------------------------------------------------------

Exhibit C

Identification of Operating Leases

 

1. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-173

Dated October 28, 2008

 

2. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-237

Dated November 24, 2008

 

3. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-231

Dated December 17, 2008

 

4. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-218

Dated January 5, 2009

 

5. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-182

Dated February 2, 2009

 

6. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-165

Dated April 9, 2009

 

7. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-178

Dated July 21, 2009

 

C-1